Citation Nr: 0217188	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for hyperplastic squamous 
mucosa with focal hyperkeratosis and parakeratosis of the 
mandible.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO decision which 
denied service connection for hyperplastic squamous mucosa 
with focal hyperkeratosis and parakeratosis of the mandible.  
The veteran was scheduled for a Travel Board hearing in 
October 2002; however, he failed to report.  The matter is 
now before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  A chronic mouth disorder was not present in service, and 
hyperplastic squamous mucosa with focal hyperkeratosis and 
parakeratosis of the mandible was not present until several 
years post service separation.  There is no showing of a 
continuing mouth disease which is related to service.  


CONCLUSION OF LAW

Hyperplastic squamous mucosa with focal hyperkeratosis and 
parakeratosis of the mandible was not incurred in or 
aggravated by service, and no chronic mouth disease is shown 
related to service.  38 U.S.C.A. §§ 1131, 5100 et. seq. 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examination and pertinent medical 
treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through rating 
decisions and statements of the case, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in August 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, even without specific 
notice as to which party will get which evidence, the Board 
finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records reveals that in 
December 1982, the veteran was seen with complaints of a 
sore in his mouth.  The diagnostic assessment included cold 
sore.  On separation examination in February 1985, physical 
examination of his mouth was clinically normal.  Service 
dental records were negative for complaints or findings of 
any mouth pathology, including oral lesions or warts.  

A VA examination was conducted in December 1985.  The 
veteran complained of folliculitis of the beard and warts on 
the scrotum.  No complaints of mouth lesions were recorded.  
Examination of the nose, sinuses, mouth, and throat was 
reported to be within normal limits.  Service connection was 
subsequently granted for folliculitis and warts of the left 
scrotum.

VA medical records dated from September 1997 to October 1997 
reflect that the veteran was seen in September 1997 with 
complaints of a wart on his lower lip and mucous membrane.  
An October 1997 record shows a diagnostic assessment of 
verrucae on oral mucosa.  The plan was excision and 
electrodesiccation of the two warts on the buccal mucosa of 
the lower lip.  An October 1997 VA pathology report reflects 
that biopsy of the mucosal surface of the lower lip revealed 
hyperplastic squamous mucosa with focal hyperkeratosis and 
parakeratosis.  It was noted that the findings were 
consistent with leukoplakia.  A VA medical record dated 
later in October 1997 reflected that the veteran had a 
history of two warts in the right lower lip which had been 
removed.  No pain, sensitivity or bleeding was reported. It 
was noted that the veteran noticed the warts about one month 
ago.  On oral examination, it was noted that his oral 
hygiene was decent.  Two scars on the lower lip, due to wart 
removal were observed.  The diagnosis was hyperplasia 
gingival.  One of the records contained the history that the 
veteran had noted the onset about one month previously.

On VA examination in June 1999, the veteran complaints 
included gum warts which were resolved.  He reported past 
treatment which included excision of the lower gum tissue 
for the warts.  On physical examination, some recession of 
the veteran's lower gums was noted.  

VA medial records dated in February 1999 show that the 
veteran underwent a biopsy of the mandibular anterior buccal 
gingival epithelium.  A pathology report noted a diagnosis 
of reactive squamous epithelium with hyperkeratosis, 
parakeratosis and mild to moderate perivascular chronic 
inflammation, including plasma cells.   

In this case, while the veteran has contended that he 
currently has hyperplastic squamous mucosa with focal 
hyperkeratosis and parakeratosis of the mandible which 
originated in service, there is no medical evidence of 
record to support his contentions.  In this regard, it is 
noted that his service medical records contain no diagnoses 
or findings of any chronic mouth disorder.  A single service 
medical record notes a diagnosis of cold sore; however, a 
current, chronic disorder related to such has not been shown 
by the evidence of record.  On the separation examination 
there were no mouth or gum abnormalities noted.  Further 
more, on the first VA physical examination in December 1985, 
there were no pertinent complaints findings or diagnoses.  
He did have folliculitis and warts of the scrotum, but was 
not shown to have lesions of the gum or mouth.  There is no 
medical evidence on file that recently denoted lesions of 
the mouth or gums are related to the service connected 
disorders.

The first post-service medical record reflecting 
hyperplastic squamous mucosa with focal hyperkeratosis and 
parakeratosis of the mandible is dated in September 1997, 
many years after his discharge from active duty.  The 
competent medical evidence contains no medical opinion which 
attributes his current mouth disorder to service.  

The Board has also considered the veteran's statements that 
his current mouth disorder is related to active service.  
Although his statements are probative of symptomatology, 
they do not constitute competent or credible evidence of a 
diagnosis or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  His assertions are 
not deemed to be credible in light of the other objective 
evidence of record showing no continuing findings indicative 
of an hyperplastic squamous mucosa with focal hyperkeratosis 
and parakeratosis of the mandible until many years after 
service.  He lacks the medical expertise to offer an opinion 
as to the existence of the disability, as well as to medical 
causation of any current disability.  Id.  

As there is no medical nexus demonstrated, there is no basis 
for service connection.  Thus, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hyperplastic squamous mucosa with 
focal hyperkeratosis and parakeratosis of the mandible.  


ORDER

Service connection for hyperplastic squamous mucosa with 
focal hyperkeratosis and parakeratosis of the mandible is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

